Case 2:17-cv-10129-CCC-CLW Document 187-2 Filed 10/26/18 Page 1 of 3 PageID: 9576



  Christina L. Saveriano                               Of Counsel:
  Eric I. Abraham                                      Bryan S. Hales
  HILL WALLACK, LLP                                    Alyse Wu
                                                       Kyle M. Kantarek
  21 Rozel Road
                                                       KIRKLAND & ELLIS LLP
  Princeton, NJ 08543
                                                       300 North LaSalle
  Telephone: (609) 924-0808
                                                       Chicago, IL 60654
  Facsimile: (609) 452-1888
                                                       Telephone: (312) 862-2000
                                                       Facsimile: (312) 862-2200

  Stefan M. Miller                                     Sean M. McEldowney
  KIRKLAND & ELLIS LLP                                 KIRKLAND & ELLIS LLP
  601 Lexington Ave.                                   655 15th St., N.W.
  New York, NY 10022                                   Washington, DC 20005
  Telephone: (212) 446-4800                            Telephone: (202) 879-5000
  Facsimile: (212) 446-4900                            Facsimile: (202) 879-5200

  Attorneys for Defendants-Counter Claimants
  Sandoz Inc. and Alcon Laboratories, Inc.

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

  Allergan Sales, LLC                           )
  Allergan, Inc.,                               )
                                                )
                 Plaintiffs-Counter             )
                 Defendants,                    )           Civil Action No.: 2:17-cv-10129
                                                )                    (WHW-CLW)
         v.                                     )
                                                )
  Sandoz Inc.                                   )                 Filed Electronically
  Alcon Laboratories, Inc.,                     )
                                                )
                 Defendants-Counter             )
                 Claimants.                     )


                SANDOZ INC.’S AND ALCON LABORATORIES, INC.’S
                 UNOPPOSED MOTION TO STAY PENDING APPEAL

         To conserve judicial resources and further the efficient litigation of this case, Defendants

  Sandoz Inc. and Alcon Laboratories, Inc. (“Sandoz”) respectfully submit this unopposed motion

  for entry of an order staying proceedings until the United States Court of Appeals for the Federal




                                                 –1–
Case 2:17-cv-10129-CCC-CLW Document 187-2 Filed 10/26/18 Page 2 of 3 PageID: 9577



  Circuit issues its opinion in the pending appeal from this Court’s order on claim construction and

  granting a preliminary injunction. Allergan Sales, LLC v. Sandoz Inc., Fed. Cir. No. 2018-2207.

  The parties have discussed the efficiency of staying the case, and Plaintiffs Allergan Sales, LLC

  and Allergan, Inc. (“Allergan”) have represented that they will not oppose this motion.

         Allergan has certain concerns about the potential impact of further delaying the final

  resolution of this matter. However, in exchange for Sandoz’s agreement that it will not use the

  stay, or the delay caused by the stay, in connection with its defense to Allergan’s infringement

  claims or in support of Sandoz’s counterclaims, Allergan does not oppose Sandoz’s motion.

         Allergan has sued Sandoz for infringement of three patents concerning treatments for

  glaucoma or ocular hypertension. Dkts. 1, 66. On July 13, 2018, this Court entered an order

  construing several terms, including “wherein” clauses, in the claims of Allergan’s asserted

  patents and granting Allergan’s motion for a preliminary injunction. Dkts. 154, 155. Sandoz has

  appealed from that order, and filed its opening brief on October 1, 2018. Proceedings are

  ongoing in this Court, although the parties have requested an extension of pending deadlines.

  Dkt. 183, 185.

         This Court has discretion to stay proceedings pending resolution of the appeal, and there

  is good cause to do so here. The case is still in a relatively early stage; fact discovery has not

  closed, and no trial date is set. The Federal Circuit’s opinion is also likely to result in a focusing

  of the issues for later stages of this case, including trial. On appeal, one of Sandoz’s principal

  arguments for reversal of the preliminary injunction will be the proper construction of the

  “wherein” clauses in the patent claims. See Dkt. 154 at 9-15. Because the construction of a

  patent’s claims is the first step in determining whether the claims are infringed or invalid, the

  Federal Circuit’s decision on the construction of the “wherein” clauses could materially affect the




                                                   –2–
Case 2:17-cv-10129-CCC-CLW Document 187-2 Filed 10/26/18 Page 3 of 3 PageID: 9578



  parties’ arguments with respect to invalidity and infringement, as well as the breadth of relevant

  discovery and other proceedings before this Court. See, e.g., Intellectual Sci. & Tech., Inc. v.

  Sony Elecs., Inc., 589 F.3d 1179, 1183 (Fed. Cir. 2009) (“Literal infringement first requires the

  trial court to interpret the claims to determine their scope and meaning.”); TI Grp. Automotive

  Sys. (N. Am.), Inc. v. VDO N. Am., L.L.C., 375 F.3d 1126, 1139 (Fed. Cir. 2004) (“Our validity

  analysis is a two-step procedure:      The first step involves the proper interpretation of the

  claims.”). Indeed, the parties to this case have specifically acknowledged that the construction of

  the “wherein” clauses here could substantially narrow the issues in dispute. See Dkt. 115 at 1

  (Sandoz: “The Asserted Patents’ obviousness is a foregone conclusion if the Court concludes the

  ‘wherein’ clauses are non-limiting statements of intended results.”); Dkt. 69 at 2 (Allergan: “The

  Federal Circuit, in addressing similar claims in related patents covering Combigan® that also

  included “wherein” clauses, found not only that those clauses were limiting, but that the claims

  of prior patents were not invalid precisely because of the limitations in those “wherein”

  clauses.”). Staying the action in this Court will promote efficient litigation and conserve judicial

  resources by minimizing the risk of duplicative proceedings if the Federal Circuit reverses on

  this key claim-construction issue.

         For the foregoing reasons, Sandoz requests that the Court stay proceedings in this Court

  until after the Federal Circuit issues its opinion in the pending appeal.

  DATED: October 26, 2018                            Respectfully submitted,

                                                     /s/Christina L. Saveriano

                                                     Christina L. Saveriano
                                                     Eric I. Abraham
                                                     HILL WALLACK, LLP
                                                     21 Rozel Road
                                                     Princeton, NJ 08543
                                                     Telephone: (609) 924-0808
                                                     Facsimile: (609) 452-1888



                                                   –3–
